NIX, Judge.
Russell Cleere, hereinafter referred to as the defendant, was convicted of the crime of Robbery First Degree in the District Court of Oklahoma County and sentenced to Five Years in the penitentiary. From that judgment and sentence he has attempted to appeal to this Court. The State has filed a Motion to Dismiss, alleging that this Court does not have jurisdiction.
It appears from the record before us that judgment and sentence was rendered on March 22, 1965. No extension of time in which to file appeal in the Court of Criminal Appeals was ever issued within the original three months allowed by statute, said time expiring on June 22, 1965. Thereafter, on July 20, 1965, there appears in the casemade an order purporting to extend the time for taking appeal. This order is a nullity. Time in which to file appeal expired on June 22, 1965, and judgment and sentence should have been executed at that time.
This Court set forth in detail the statute and law regarding this question in the recent case of Gershon v. State, Okl.Cr., 410 P.2d 563, opinion handed down Jan. 26, 1966.
The Motion to Dismiss is sustained, and the attempted appeal is hereby dismissed.
BUSSEY, P. J., and BRETT, J., concur.